Citation Nr: 1640089	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  13-34 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for depressive disorder with anxiety, effective from January 5, 2011, to February 25, 2016 (excluding a period of a temporary total rating effective from July 30, 2015, through October 30, 2015), and in excess of 70 percent as of February 26, 2016.  

2. Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to October 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

The December 2011 rating decision granted service connection for a depressive disorder with anxiety, rated 10 percent, effective January 5, 2011 (date of claim). The Veteran appealed the initial rating assigned by the December 2011 rating decision, but not the effective date.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.

In October 2015, the St. Petersburg, Florida RO assigned a temporary total (100 percent) hospitalization rating from July 30, 2015, through October 30, 2015, for the Veteran's service-connected depressive disorder with anxiety.  

These matters were previously before the Board in November 2015, at which time the Board, in pertinent part, remanded claims of entitlement to service connection for GERD and migraine headaches, and entitlement to an increased rating for a depressive disorder with anxiety.  

In a March 2016 rating decision, the RO granted the claims of service connection for GERD and migraine headaches; this represents a full grant of benefits sought on appeal as to those issues.  

The March 2016 rating decision also granted an increased rating of 30 percent for depressive disorder with anxiety, effective from January 5, 2011 (date of claim).  The 30 percent rating was continued following the temporary total (100 percent) hospitalization rating period (from July 30, 2015, through October 30, 2015) until February 26, 2016, at which time a 70 percent rating was granted.  

As that award did not represent a total grant of benefits sought on appeal, the claim for increase for depressive disorder with depression remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).  The issue on appeal has been recharacterized accordingly.  

In the August 2016 IHP, the Veteran, through his representative raised the issue of TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the body of the decision, the Board considered the issue of TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the entire appeal period, depressive disorder with anxiety has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is not shown.

2. Throughout the entire appeal period, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his depressive disorder with anxiety. 


CONCLUSIONS OF LAW

1. Throughout the entire appeal period, the criteria for an initial 70 percent rating, but no higher, for depressive disorder with anxiety have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).
2. The criteria for an initial rating in excess of 70 percent for depressive disorder with anxiety have not been met for any period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

3. The criteria for the assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's increased evaluation claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional relevant treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings, generally 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

Factual Background 

A March 2010 VA Mental Health Clinic Note reflects that the Veteran reported problems with sleep (i.e., wakes up and checks the house for safety), anger issues (i.e., he knocked a man unconscious), reckless driving, and loss of interest in activities.  He stated that he only socialized with old friends.  Mood was depressed.  Insight was poor.  Eye contact was poor.  No homicidal or violent ideation was endorsed.  The diagnosis was adjustment disorder with anxiety and depression.  A GAF score of 55 was assigned.  

The Veteran underwent a VA mental disorders examination in December 2011.  The pertinent diagnoses at that time included depressive disorder and anxiety disorder.  The level of resulting social and occupational impairment was noted as "symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The Veteran reported that he had been working in seasonal landscaping with his father, but was currently unemployed.  He had not been treated for psychological problems since 2008.  Symptoms included anxiety.  

In his June 2012 Notice of Disagreement, the Veteran stated that he lost his previous job after 3 weeks because of being argumentative and difficulty getting along with others.  He endorsed loss of relationships, difficulties with unprovoked irritability, problems with short term memory, and suicidal ideation.  He admitted to recently putting a knife to his mother's neck. 

A July 2012 Mental Health Risk Assessment Screening Note shows that the Veteran was not employed and that he was experiencing sleeplessness, nightmares, increased anxiety, and depression.  He was living with his parents.  He reported a close relationship with his nuclear family.  Objectively, he was well-groomed, cooperative and oriented.  A GAF score of 55 was assigned.  

An April 2015 VA Emergency Room note reflects that the Veteran presented to the ER with suicidal ideation.  He admitted to both suicidal and homicidal ideations, but with no plans/intent.  He stated that he had "a lot of anger."  He also stated, "I feel like I'm wasting away.  I'm having a hard time bettering myself whether it is hygiene or getting a job."  He denied hallucinations, but reported "I feel like I don't have control of my thoughts sometimes."  He stated that he felt hypervigilant.  The pertinent diagnosis was depression and suicidal ideation.  He was alert, oriented, and had increasing thoughts of wanting to harm himself.  He stated that he enjoyed being at home with his children and his role as a stay at home parent.  His wife was very supportive.  The Veteran's strengths appeared to be: fatherhood, family support, a caring wife, adequate housing, and intelligence.  His stressors appeared to be: PTSD.  It was determined that the Veteran would benefit from continued inpatient stabilization and outpatient treatment. 

A May 2015 VA treatment note reflects that the Veteran reported unwanted, self-directed thoughts of harming himself as evidenced by the statement, "I feel angry, hateful, and hopeless...I have hit a boiling point."

In a July 2015 letter, the Veteran's wife recounted the Veteran's April 2015 episode of suicidal ideation and his propensity toward getting easily angered and easily offended.  She stated that there had been times when she attempted to leave a room and the Veteran restrained or blocked her from leaving. 

As noted, the Veteran was treated on an inpatient basis at the West Palm Beach VAMC for his psychiatric disorder, from July 30, 2015, to October 1, 2015.  See Discharge Summary.  He is in receipt of a total temporary rating (100 percent) for this time period (and through October 30, 2015).   

In a September 2015 letter, a VA staff psychiatrist noted that the Veteran had been diagnosed with combat related chronic PTSD, and was currently being treated in the residential rehabilitation program, as of July 30, 2015.  Current symptoms included depressed/anxious mood, insomnia, nightmares, intrusive thoughts, trauma related pseudo hallucinations, dissociative episodes, emotional detachment, isolation, avoidance, angry outbursts, hypervigilance, and impaired concentration.  The psychiatrist stated the chronic PTSD "has negatively affected his ability to function in his social and occupational roles, including his ability to sustain employment and acquire housing."  Again, a 100 percent temporary total rating is in effect for this time period.  

An October 2015 VA treatment note reflects that the Veteran had been living out of his car since his wife had told him in July that she wanted to separate; he continued to maintain contact with his wife and children.  He presented as slightly more anxious with some mental angst; he twitched his eyebrows often and his affect was irritable.  He spoke of hopefulness and being optimistic, and as the session continued he appeared slightly more relaxed.  Speech rate was slightly rapid.  He denied current suicidal, violent, and/or homicidal intent and/or plan.

VA treatment and police records reflect that the Veteran drove his car into a lake in November 2015 after experiencing a war-related flashback while driving. 

In a November 2015 VA Caregiver Program Support Note, the Veteran's wife (caregiver) reported that she had to make sure the Veteran showered, shaved, and brushed his teeth on a daily basis.  She reported that he had no sense of hygiene.  She stated that she prepared all the meals every weekend.  She stated that the Veteran would get lost easily and she no longer allowed him access to the car keys after receiving a call from the Veteran who stated that he did not know where he was and that he had been parked for hours.  She stated that her biggest fear was coming home to find the Veteran dead.  The Veteran reported that his wife recently advised him that she did not want him moving back home.  He admitted that because of his PTSD symptoms and his anger, there had been significant marital strain.  It was noted that he had been discharged early (10/01/15) from the PTSD program due to a pattern of program violations (he completed approximately 9 weeks in the program).

A December 2015 VA treatment report reflects that the Veteran was doing fairly well; he stated that he was working things out with his wife.  They were planning to go to Pennsylvania for the holidays to visit his family.  He continued to report difficulties with posttraumatic anger.  He endorsed some continued communication difficulties with his wife who was also his caregiver.  He reported continued difficulties with sleep.  He denied any flashbacks since the last occurrence in November 2015 when he drove off the road into the pond.  Overall, he appeared psychiatrically stable, and he denied any recent and/or current risk and/or safety concerns.  

A February 2016 VA treatment report reflects that the Veteran was anxious, with poor concentration, and impaired memory (long/short term).  He denied suicidal or homicidal ideation. 

The Veteran underwent a VA mental disorder/PTSD examination in February 2016.  Pertinent diagnoses included PTSD and depressive disorder.  The examiner stated that it was not possible to differentiate what symptoms were attributable to each diagnosis due to symptom overlap/comorbidity.  The resulting level of social and occupational impairment was noted as "occupational and social impairment with reduced reliability and productivity."  The Veteran reported that he currently resided with his wife and children. With regard to his children, he stated "I love them, [they] are my world."  He reported that many of his friends were in Philadelphia and he noted he had a few acquaintances where he currently resided.  He reported keeping in touch with some Veterans from the PTSD residential program.  He enjoyed watching sports, listening to music, and spending time with the children.  He denied any educational accomplishments since the last examination in 2011.  He stated that he had not been employed since 2012 when he worked as a pizza delivery person.  He stated that he was supported by his wife who was a physician and his VA disability.  Self-reported symptoms included nightmares (2 times per week), memory difficulties, forgetfulness, irritability, social isolation, depressed mood, flashbacks, anger outbursts (verbal and physical outbursts), anhedonia, lack of motivation, lack of personal hygiene (may go 4-5 days without showering), insomnia, hypervigilance, dislike of crowds, panic attacks in crowded or public places at least 3-5 times a month, and avoidance of trauma cues.  He stated, "I am not the man I was before the military and I don't think I will ever be that again...I have said things to my wife that no husband should say...I can't be alone with the kids...I don't know if I'm an old man...I don't feel 28."  Current symptoms associated with the Veteran's diagnoses included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss (forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  

A February 2016 VA psychiatric note reflects that the Veteran reported anxiety attacks, flashbacks, hypervigilance, sleep disturbances, and depression.  He stated, "I don't take showers and that like I used to.  It's embarrassing when my wife has to tell me to shower, she's a doctor. I used to be fit and well groomed."  He reported that his sleep disturbance was significant.  He stated, "They gave me Ambien to help me sleep but I am still up checking the locks and checking out why my dogs are barking."  He shared a story about an event that occurred last November.  He reported having a flashback of a Humvee exploding, "the next thing I remember I was waking up under the water trying to get out of my car.  The water was rising". He reported that his wife was a doctor and they were beginning to have concerns over his ability to care for their children.  He reported frequent periods of agitation.  "When my anger gets bad it's not good."  He denied physically assaulting [his] wife but stated that he "picked her up and [threw] her in the bed and got in her face screaming at her."  He did not enjoy things like he used to. 

In April 2016 correspondence, the Veteran stated, "January of 2011 were some of my darkest days."  He stated that he held a knife to his mother's neck during that time period and that he was let go from employment because of his anger and depression.  

Analysis 

The Veteran's service connected acquired psychiatric disorder is currently rated as 30 percent disabling prior to February 26, 2016, and 70 percent disabling thereafter under Diagnostic Code 9434.  As noted above, the Veteran is also in receipt of a total temporary rating under 38 C.F.R. § 4.29 for the period from July 30, 2015, to October 30, 2015, based on his participation in an in-patient treatment program for PTSD from July 30, 2015, to October 1, 2015.   

As noted above, the 2016 VA examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis due to symptom overlap/comorbidity.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Acquired psychiatric disorders are rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  

Under this formula, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and Fifth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). Id.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Resolving all doubt in his favor, for the period prior to February 26, 2016 (and excluding the period for which a temporary total rating of 100 percent is in effect), the symptoms of the Veteran's psychiatric disorder more nearly approximated occupational and social impairment with deficiencies in most areas.  

Indeed, the March 2010 VA Mental Health Clinic note reflected that the Veteran had chronic sleep problems, depressed mood, and impaired impulse control (e.g., he had recently knocked a man unconscious); the global assessment of functioning score was 55.  The December 2011 VA examination report again showed chronic depressed mood, anxiety, and unemployment.  In his June 2012 NOD, the Veteran endorsed suicidal ideation, problems with short-term memory, difficulties getting along with others in the work place (e.g., he lost his previous job due to being argumentative), and impaired impulse control (e.g., he recently put a knife to his mother's neck).  In April 2015, the Veteran presented to the ER with suicidal ideation, hypervigilance, and an increase of thoughts of wanting to harm himself.  In May 2015, he again endorsed unwanted, self-reports of harming himself.  See VA Treatment Notes.  In September 2015, while the Veteran was still being treated as an inpatient at the VAMC, his treating VA psychiatrist stated that his psychiatric condition had negatively affected his ability to function in social and occupational roles.  In October 2015, VA treatment records showed that the Veteran had been living out of his car since separating from his wife.  In November 2015, VA mental health records reflected that the Veteran accidentally drove his car in to a lake after experiencing a war-related flashback.  In November 2015 VA Caregiver notes, the Veteran's wife reported that she had to make sure that the Veteran showered, shaved, and brushed his teeth on a daily basis; she stated she did not allow him to drive after he had experienced several episodes of getting lost/not knowing where he was.  

Given that the Veteran has had symptoms listed in the criteria for 30, 50, and 70 percent ratings, and has shown at times difficulty in establishing and maintaining effective work and social relationships and at times an inability to do so, the evidence is approximately evenly balanced as to whether his disability picture more nearly approximates the criteria for a 50 or 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, an initial 70 percent rating is warranted for the entire initial rating period (i.e., prior to, and from February 26, 2016). 38 U.S.C.A. § 5107 (b).

Nevertheless, the Board finds that the Veteran's psychiatric symptoms do not, at any time during the initial appeal period, manifest in the frequency, severity, and duration for the next higher rating under the schedular criteria for a 100 percent evaluation, which requires total occupational and social impairment.  

In this regard, the evidence throughout the appeal period, to include the above-referenced VA examination reports and VA mental health treatment records, reflect that the Veteran has been oriented to time and place (except for the one documented severe flashback he suffered); without gross impairment in thought processes/communication or grossly inappropriate behavior; and with no more than mild memory loss (e.g., forgetting names, directions, etc.)  (Note: impaired memory is contemplated by ratings as low as 50 percent).  Although there was a report of suicidal/homicidal ideation in April/May 2015, as well as several episodes of reported violence against family members in 2012 and 2015, there is no evidence that this has occurred on a persistent basis.  In fact, in October 2015, he denied current suicidal, homicidal, or violent intent/plans; the 2011 and 2016 VA mental examiners likewise did not find him to be a persistent danger to himself or others.  

Moreover, while the evidence reflects that the Veteran has been intermittently neglectful of his personal appearance/hygiene and had to be reminded to shower/shave, there is no suggestion of record that he is unable to perform the activities of daily living.  See VA Treatment Records dated in 2010, 2015-2016 (noting the Veteran's appearance as consistently neat and/or appropriately groomed).  In fact, he has remained, at most times throughout the appeal period, the primary caregiver/stay-at-home dad of his children, a role that he stated he "enjoyed." See April 2015 VA Treatment Record.  Despite a brief period of separation from his wife in 2015, they reconciled; he has described his relationship with her as supportive.  See, e.g., December 2015 VA Treatment Report.  Otherwise, the Veteran reported that he has friends with whom he stays in touch in Philadelphia and where he currently resides.  He stated that he also stays in touch with fellow Veterans from the PTSD residential program.  He reported that he enjoyed engaging in activities which included listening to music, watching sports, and spending time with his children.  

When viewing the relevant evidence in total, the Board finds that the Veteran has not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating, to include a showing of total social impairment.  As such, a rating in excess of 70 percent is not warranted at any time during the appeal period.  (Note: As will be discussed below, the matter of total occupational impairment has been resolved in the Veteran's favor in the granting of a TDIU). 

In reaching this conclusion, the Board has considered the Veteran's and his wife's statements regarding the severity of his psychiatric disorder.  They are competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in weighing this evidence against the other relevant evidence of record (to include the aforementioned VA examination reports and mental health treatment records), the Board finds that the opinions and observations of the Veteran or his wife do not more nearly approximate the criteria for a 100 percent rating under 38 C.F.R. § 4.130.  

In summary, resolving reasonable doubt in the Veteran's favor, a 70 percent rating, but no higher, is granted for the period prior to February 26, 2016, but the preponderance of the objective medical and other credible evidence of record is against the assignment of a rating in excess of 70 percent for any portion of the appeal period.  The benefit of the doubt has been resolved in the Veteran's favor. 38 U.S.C.A. § 5107 (b).


Extraschedular Consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321 (b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

The first step in the inquiry is to determine whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted.").  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Thun, 22 Vet. App. at 115.  

If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted. Id.  

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms." 27 Vet. App. 484, 494 (2016).  Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate." Id. at 494-95.  

The manifestations of the Veteran's service-connection psychiatric disorder include anxiety, memory and sleep problems, depressed mood, occasional suicidal ideation, impaired impulse control, and neglect of personal hygiene.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning.  These manifestations are contemplated in the relevant rating criteria. No additional manifestations have been reported, thus indicating that there are no additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. Id.; see also Thun v. Peake, 22 Vet. App. at 111. 

Lastly, the Board notes that the Veteran herein is being assigned a TDIU for the entire appeal period.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent. Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function. Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented. Id.  As the Veteran is being granted a TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Additionally, the Board notes that the matter of collective impact has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Yancy, supra.  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted in this case.

TDIU

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. See 38 C.F.R. § 4.16 (a) (2015).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. 4.16 (a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment. Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person. 38 C.F.R. § 4.16 (a) (2015). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, for the entire appeal period in question (i.e., from January 2011 to the present), the Veteran has met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16 (a).  

The evidence of record also makes it reasonably certain that he is unable to work or maintain a job due to the severity of his service-connected psychiatric disorder.  

In this regard, the record reflects that the Veteran has maintained no more than marginal employment (i.e., seasonal landscaping in 2011 and pizza delivery in 2012) since approximately 2011.  In his June 2012 NOD, he reported being fired from his pizza delivery job after 3 weeks as a result of being argumentative and having difficulties getting along with others.  In a September 2015 letter, the Veteran's treating psychiatrist, Dr. S., stated "[H]is chronic PTSD has negatively affected his ability to function in his social and occupation roles, including his ability to sustain employment..."  The February 2016 VA examiner likewise noted that the Veteran had not worked since 2012; that he had been unable to drive since being involved in a car accident (which was precipitated as a result of a psychiatric-related flashback); that he experienced difficulty in establishing and maintaining effective work relationships; and that he was dependent on his wife as his caregiver.  

In light of this disability picture, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the service-connected psychiatric disorder leaves him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU for the period on appeal is granted.


ORDER

For the period prior to February 26, 2016, an initial 70 percent rating, but no higher, for depressive disorder with anxiety and PTSD, is granted subject to the laws and regulations governing monetary awards.

A rating in excess of 70 percent for depressive disorder with anxiety and PTSD for any period on appeal is denied.

A TDIU due to service-connected disability is granted subject to the laws and regulations governing monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


